DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or suggest the respective claim limitations when considered as a whole.
Regarding claim 1 (as well as independent claims 8 and 15 which recite similar allowable limitations discussed below), recited is a method of rendering an image of a 3-D scene using a ray tracing system which comprises a specially programmed compute unit which performs each of the steps ultimately leading to using a specific determination from the compute unit to render an image of the scene.  The claims begin in the body of the claim by reciting functions which are known to be performed with respect to ray tracing systems where there is traversing of a ray in an acceleration structure comprising a plurality of elements.  However, the claims critically recite several distinctions over the manner in which most traversals of an acceleration structure would normally be accomplished.  Thus instead of determining whether an element intersected by the ray should be shaded, rather there is a determination whether an element intersected includes an object instance.  Normally this could broadly be considered to comprise a situation in which normal traversal through an acceleration structure leads to an intersection or hit with some bounding volume element which would eventually lead to a leaf node containing an object instance such that this would be determining whether an element of the acceleration structure intersected includes an object instance as at that point the actual ray tracing calculations could be performed with respect to the accessed object instance.  However, the claims then go on to recite a series of steps which obviates the prior art techniques as the following "transforming…determining…transforming…determining…and using the determination of the overall closest intersection for the ray to render an image of the scene" make such known acceleration structure and ray traversal and tracing steps inapplicable and distinct.
The claims go on to recite after such determining whether an element intersected by the ray includes an object instance which then leads to a transforming step where the same compute unit transforms the ray from a scene-wide coordinate system to a referenced coordinate system for that element of the acceleration structure.  Again, as noted above, this would correspond with much ray tracing prior art as this intersection information can then lead to lighting calculations being performed on the accessed object instance, normally a surface of an object, and could possibly also spawn additional rays if multiple bounce ray/path tracing is to be performed.  However, when considered as a whole, it becomes apparent that the following steps again distinguish over the prior art.  This is because the next determining step, instead of testing a ray for intersection within the bounding volume and performing some lighting calculation, determines a result of testing the ray for intersection with geometry located within the element and a distance to that closest intersection.  Using the same compute unit, the result of testing is transformed to the scene-wide coordinate system where there is then the determining of an overall closest intersection point for the ray, but this is upon completing traversal of the ray.  Finally it is this determination of the overall closest intersection so determined above that is used to render an image of the scene, and not a determination of specific pixel values or lighting values at an intersected point.  
This differs from the prior art, where the Examiner is unable to find any teaching or suggestion of such traversing of the ray through an acceleration structure where according to the recited limitations this traversing leads to the transforming of the ray into a referenced coordinate system where identifying data for a closest intersection with geometry within the element and a distance to that closest intersection is determined and then in an additional transforming and determining of an overall closest intersection for the ray upon completing traversal of the ray (meaning that the ray does not complete traversal simply through finding such a first intersection), this determination of the overall closest intersection for the ray is what is used to render the scene.  This technique of determining of the overall closest intersection for the ray as well as the use of such specifically determined intersection is not taught or suggested by the prior art.  Rather if a traditionally utilized acceleration structure were to be utilized as in the claims, then the overall closest intersection would be with the largest sized bounding volume of the scene and it would not be geometry within the bounding volume which would necessarily be hit later, but determination of such hit status would be accelerated at least.  The claims thus provide a novel and nonobvious technique for ray tracing which utilize traversal of an acceleration structure in a manner which allows for intersection results to be used for data access purposes as well as for more granular intersection calculations, which themselves are used in a novel and non-obvious manner.
The Examiner further notes that the use of a single "compute unit" to perform each of such steps, when considered in the context of the claims also is not specifically found in the prior art.  A compute unit, as recited, is given its broadest reasonable interpretation, such that a "compute unit" does not necessarily refer to a specific form of compute unit as may be found in a GPU or GPGPU, but could be any collection of processing elements formed to perform specific functions.  However, it is notable that even though the more specific meaning and function of compute units were known to those of ordinary skill in the art before the effective filing date of the invention, the Examiner is unable to find any teaching or suggestion of such use of single compute unit to perform the steps as recited nor necessarily similar steps which span data access functions as well as intersection functions.  Rather prior art technique utilize combinations of vertex and fragment/pixel shaders to acquire ray tracing information to render a scene, or certain traversal steps of an acceleration structure are performed by a CPU, with intersection calculations handled by a GPU.  Thus this aspect of the claim, while not determinative, also leads to a finding of non-obviousness and allowability.
The Examiner provides below prior art which is pertinent to the claimed invention but which do not anticipate or render obvious the claimed invention as none teach or suggest the respective claim limitation when considered as a whole as explained above.  
Hirtzlin provides a system for ray tracing in which a ray is intersected with an object instance in an initial world or scene-wide coordinate system and the object instance then leads to testing a ray for intersection with geometry within the object instance where distances to intersections with geometry are determined along with identifying data for a closest intersection (see Hirtzlin, paragraphs 0036-0050 and 0083-0092, where a vertex and pixel shader work to have a vertex shader intersect  a surface with a ray of a macrostructure and then determine that a mesostructure is available which is to be traced at a local level in a transformed system).  However, notably, Hirtzlin does not teach any acceleration structure which is necessarily traversed through.  As noted above, due to the manner in which the acceleration structure is utilized as required by the claims, even simply adding an acceleration structure known in the prior art would not render the claims obvious.  Furthermore, Hirtzlin does not teach determining an overall closest intersection for the ray upon completing traversal nor would there necessarily be any need nor is there any teaching or suggestion of using the overall closest intersection.  Rather even while Hirtzlin tracks intersection distances, the overall closest intersection is not determined and used for rendering in any specific manner but the intersected points are summed together based on their properties at any given point.
Porumbescu, which was applied in related application NO. 14202722 as can be seen in the file wrapper for that case (now allowed for different reasons than the claims above), provides teachings which are similar to Hirtzlin above.  Porumbescu also teaches a technique which transforms a ray into a local reference coordinate system for an intersected object, but also there is no acceleration structure which is traversed as claimed, nor is there any determining an overall closest intersection for the ray upon completing traversal nor would there necessarily be any need nor is there any teaching or suggestion of using the overall closest intersection.
Wang et al also provide a mesostructure rendering method involving intersection of a ray with an object instance which is followed by determination of intersection with geometry within the element.  However, Wang suffers from the same deficiencies above and while Wang discloses a voxel grid structure which can be considered an acceleration structure in the broadest sense, this shows the inapplicability of such acceleration structures to the claimed invention.  That is because the overall closest intersection in such systems is not determined as rather different types of intersections are determined when an element is traversed, but the overall closest intersection is not determined or used by the system.  
Singh et al and Ganacim et al both teach techniques for rendering implicit surfaces on the GPU, but do not teach the limitations detailed above either.  Singh provides techniques for ray tracing implicit surface but there is no utilization of an acceleration data structure as claimed which would lead to determination of intersection distances and an overall intersection distance which is useful in rendering.  Ganacim details a technique for tracing a beam to intersect surfaces to render implicit surfaces, but likewise there is no utilization of an acceleration data structure as claimed which would lead to determination of intersection distances and an overall intersection distance which is useful in rendering.  Furthermore, a review of prior art cited in both references does not find any such techniques as claimed either.
Thus in view of the above the independent claims are allowed for containing such subject matter and the respective dependent claims are allowed for at least being dependent upon an allowable parent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT E SONNERS/Examiner, Art Unit 2613          
/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613